ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that JOANNE E. ROBINSON formerly of SOUTH ORANGE, who was admitted to the bar of this State in 1984 and who has been suspended from practice pursuant to Orders of this Court since April 12, 1999, should be suspended from the practice of law for a further period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate) and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that JOANNE E. ROBINSON is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.